DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 19 February 2020.  These drawings are acceptable.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 1 and 6 is/are objected to because of the following informalities:
(a) in claim 1, “the guard ring” on line 12 should probably be --a guard ring--; and
(b) in claim 6, “the guard ring” on line 16 should probably be --a guard ring--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 2, 4-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. (US 2002/0159563) in view of Safavi-Naeini et al. (Evaluation of silicon detectors with integrated JFET for biomedical applications, IEEE Transactions on Nuclear Science, Vol. 56, no. 3 (June 2009), pp. 1051-1055).
	In regard to claim 1, Tashiro et al. disclose a radiation detecting device comprising:
(a) a plurality of sensor substrates disposed adjacent to each other (e.g., “… spaced apart imaging elements 101 on each of which the external terminal 120 is formed as described above are arranged so that the light receiving surfaces are at the same height, and bonded in a tile-like form on the base 109 …” in paragraph 51), wherein each of the plurality of sensor e.g., “… Each of the spaced apart imaging elements 101 comprises the vertical shift register 203, the horizontal shift register 202, and a silicon substrate, or the like (not shown in the drawing), on a surface of which a plurality of pixels are arranged in a two-dimensional manner …” in paragraph 35), and wherein each of the plurality of sensor substrates includes a structure having a stepped surface that becomes higher from the side surface in order of the first surface, a passivation film that covers the plurality of photoelectric converting elements and at least a portion of the first surface along peripheries of the plurality of photoelectric converting elements (e.g., “… metal wiring comprising aluminum or the like, and a protecting layer comprising a nitride film or the like is formed on the photodiodes and the MOS transistors. Furthermore, the electrode pad 102 constituting the external terminal 120 is arranged in the pixel area at the end of each of the plurality of spaced apart imaging elements 101. Each of the electrode pads 102 comprises a part of the metal wiring … portions of the protecting layer, which are formed on the electrode pads 102, are removed by etching …” in paragraph 90 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the protecting layer has a stepped surface that depends on the etch depth of the first surface at “portions of the protecting layer, which are formed on the electrode pads 102, are removed by etching”), and a protective layer that covers the passivation film except an end portion of the passivation film (e.g., “… first planarizing layer 1061 on each of the plurality of spaced apart imaging elements 101 in the stage of a wafer, and then partially ” in paragraph 93);
(b) a scintillator disposed at a side of the first surfaces of the plurality of sensor substrates (e.g., see “… scintillator 107 laminated on the flexible substrates 104 …” in 
    PNG
    media_image1.png
    1104
    1183
    media_image1.png
    Greyscale
 and paragraph 54); and
(c) a sheet-like adhesive member for adhering the plurality of sensor substrates and the scintillator to each other, wherein between the plurality of sensor substrates, the sheet­like adhesive member extends and continuously adheres to the protective layer, the passivation film, the first surfaces and at least portions of the side surfaces such that the sheet-like adhesive member extends and continuously adheres from the structure to the at least portions of the side surfaces (e.g., see “… adhesive material 105 is coated on a plurality of the spaced apart imaging elements 101, which are bonded together, so as to fill in the spaces between the adjacent imaging elements 101 … As the adhesive 105, a photocuring resin, heat­curing resin, a thermoplastic resin, and the like can be used …” in Fig. 5 and paragraphs 56 and 63).
 et al. lacks an explicit description of a guard ring disposed on said at least the portion of the first surface along peripheries of the plurality of photoelectric converting elements of each of the plurality of sensor substrates.  However, sensor substrates are well known in the art (e.g., see “… guard ring can only efficiently remove surface leakage current when biased at the same potential as the cathode. Therefore, when the guard ring is grounded, leakage current (and noise) are minimised and energy resolution is maximised … PIN photodiode with monolithic n-type JFET and MOS capacitor presented in this paper is a scalable design which is ideally suited for use in both low energy X-ray and high energy gamma-ray imaging (the latter requiring the device to be used in conjunction with a scintillator crystal) …” in the second section IV paragraph and the first section VI paragraph of Safavi-Naeini et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional sensor substrate (e.g., comprising a “guard ring” for minimizing “leakage current (and noise)”) for the sensor substrate of Tashiro et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional sensor substrate (e.g., comprising a guard ring disposed on at least a portion of the first surface along peripheries of the plurality of photoelectric converting elements) as the sensor substrate of Tashiro et al.
2 which is dependent on claim 1, Tashiro et al. also disclose that between the plurality of sensor substrates, at least one of the plurality of sensor substrates includes a third surface that is not parallel to the first surface and to the side surface and that is disposed between the first surface and the side surface, and wherein, between the plurality of sensor substrates, the sheet­like adhesive member extends and continuously adheres from the first surface to the third surface and the at least a portion of the side surface (e.g., see Fig. 5).
	In regard to claim 4 which is dependent on claim 1, Tashiro et al. also disclose a base that supports the plurality of sensor substrates, and a fixing member for fixing the plurality of sensor substrates to the base (e.g., see “… spaced apart imaging elements 101 on each of which the external terminal 120 is formed as described above are arranged so that the light receiving surfaces are at the same height, and bonded in a tile-like form on the base 109 …” in 
    PNG
    media_image2.png
    977
    1635
    media_image2.png
    Greyscale
 and paragraph 51), wherein a rigidity of the fixing member is less than a rigidity of the adhesive member (e.g., “… glass beads having a predetermined diameter are added to the adhesive 105 …” in paragraph 70).  Alternatively it would have been obvious to one having ordinary skill in  et al. is less rigid than the same adhesive with glass beads.
	In regard to claim 5, the cited prior art is applied as in claim 1 above.  Tashiro et al. also disclose a radiation detecting system comprising the radiation detecting device, and a display device that displays an image based on a signal acquired by the radiation detecting device (e.g., “… Light is emitted from the scintillator 107 in response to incidence of X-rays, and subjected to photoelectric conversion by the plurality of spaced apart imaging elements 101 to obtain electrical information. The information is converted into a digital signal, and an image is processed by an image processor 607 according to the digital signal, and the image is displayed on a display 6080 …” in paragraph 114).
	In regard to claim 6, Tashiro et al. disclose a method for manufacturing a radiation detecting device, comprising: 
(a) a disposing step of disposing a scintillator at a side of first surfaces of a plurality of sensor substrates with a sheet-like adhesive member interposed therebetween, the plurality of sensor substrates being disposed adjacent to each other (e.g., see “… scintillator 107 laminated on the flexible substrates 104 … adhesive material 105 is coated on a plurality of the spaced apart imaging elements 101, which are bonded together, so as to fill in the spaces between the adjacent imaging elements 101 … As the adhesive 105, a photocuring resin, heat­curing resin, a thermoplastic resin, and the like can be used …” in Fig. 5 and paragraphs 54, 56, and 63), each sensor substrate including the first surface where a plurality of photoelectric converting elements are arranged in an array, a second surface that opposes the first surface, and a side surface that connects the first surface and the second surface to each other (e.g., “… Each of the spaced apart imaging elements ” in paragraph 35), wherein each of the plurality of sensor substrates further includes a structure having a stepped surface that becomes higher from the side surface in order of the first surface a passivation film that covers the plurality of photoelectric converting elements and at least a portion of the first surface along peripheries of the plurality of photoelectric converting elements (e.g., “… metal wiring comprising aluminum or the like, and a protecting layer comprising a nitride film or the like is formed on the photodiodes and the MOS transistors. Furthermore, the electrode pad 102 constituting the external terminal 120 is arranged in the pixel area at the end of each of the plurality of spaced apart imaging elements 101. Each of the electrode pads 102 comprises a part of the metal wiring … portions of the protecting layer, which are formed on the electrode pads 102, are removed by etching …” in paragraph 90 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the protecting layer has a stepped surface that depends on the etch depth of the first surface at “portions of the protecting layer, which are formed on the electrode pads 102, are removed by etching”), and a protective layer that covers the passivation film except an end portion of the passivation film (e.g., “… first planarizing layer 1061 on each of the plurality of spaced apart imaging elements 101 in the stage of a wafer, and then partially removed by etching using a mask for the electrode pads 102 and the dicing portions to form the steps S … first planarizing layer 1061 is also used as the protecting layer for the surface of each of the plurality of spaced apart imaging elements 101 …” in paragraph 93); and
e.g., see laminated1 in “… scintillator 107 laminated on the flexible substrates 104 …” in paragraph 54), wherein the adhering step comprises causing the sheet-like adhesive member to extend and continuously adhere to the protective layers, the passivation films, the first surfaces, and the at least portions of the side surfaces between the plurality of sensor substrates such that the sheet-like adhesive member extends and continuously adheres from the structure to the at least portions of the side surfaces (e.g., see “… adhesive material 105 is coated on a plurality of the spaced apart imaging elements 101, which are bonded together, so as to fill in the spaces between the adjacent imaging elements 101 … As the adhesive 105, a photocuring resin, heat­curing resin, a thermoplastic resin, and the like can be used …” in Fig. 5 and paragraphs 56 and 63).
The method of Tashiro et al. lacks an explicit description of a guard ring disposed on said at least the portion of the first surface along peripheries of the plurality of photoelectric converting elements of each of the plurality of sensor substrates.  However, sensor substrates are well known in the art (e.g., see “… guard ring can only efficiently remove surface leakage current when biased at the same potential as the cathode. Therefore, when the guard ring is grounded, leakage current (and noise) are minimised and energy resolution is maximised … PIN photodiode with monolithic n-type JFET and MOS capacitor presented in this paper is a ” in the second section IV paragraph and the first section VI paragraph of Safavi-Naeini et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional sensor substrate (e.g., comprising a “guard ring” for minimizing “leakage current (and noise)”) for the sensor substrate of Tashiro et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional sensor substrate (e.g., comprising a guard ring disposed on at least a portion of the first surface along peripheries of the plurality of photoelectric converting elements) as the sensor substrate of Tashiro et al.
	In regard to claim 7 which is dependent on claim 6, Tashiro et al. also disclose that between the plurality of sensor substrates, at least one of the plurality of sensor substrates includes a third surface that is not parallel to the first surface and to the side surface and that is disposed between the first surface and the side surface, and wherein the adhering step comprises causing the sheet-like adhesive member to extend and continuously adhere from the first surface to the third surface and the at least a portion of the side surface between the plurality of sensor substrates (e.g., see Fig. 5).
9 which is dependent on claim 6, Tashiro et al. also disclose a fixing step of fixing the plurality of sensor substrates to a base by using a fixing member (e.g., see “… spaced apart imaging elements 101 on each of which the external terminal 120 is formed as described above are arranged so that the light receiving surfaces are at the same height, and bonded in a tile-like form on the base 109 …” in Fig. 3 and paragraph 51), wherein a rigidity of the fixing member is less than a rigidity of the sheet-like adhesive member (e.g., “… glass beads having a predetermined diameter are added to the adhesive 105 …” in paragraph 70).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the adhesive of Tashiro et al. is less rigid than the same adhesive with glass beads.
Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. in view of Safavi-Naeini et al. as applied to claim(s) 1 and 6 above, and further in view of Tkaczyk et al. (US 2013/0026380).
	In regard to claim 3 which is dependent on claim 1, the device of Tashiro et al. lacks an explicit description that between the plurality of sensor substrates, the side surface of at least one of the plurality of sensor substrates is inclined towards an inner side of the at least one of the sensor substrates from the first surface towards the second surface with respect to a perpendicular line that is perpendicular to the first surface.  However, sensor substrates are well known in the art (e.g., see “… an angled sidewall arrangement 100 for the sensor tile 40 is provided as illustrated in FIG. 13 through 15 … as can be seen in FIG. 15, a tiled detector or detector module (e.g. the module 70 shown in FIG. 3) may be formed with gaps 104, which are wedge shaped gaps, provided between the sensor tiles 40 …” in paragraphs 62 and 64 of Tkaczyk et al.).  It should be noted that “when a patent claims a structure already ”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional sensor substrate (e.g., comprising angled sidewalls) for the sensor substrate of Tashiro et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional sensor substrate (e.g., wherein between the plurality of sensor substrates, the side surface of at least one of the plurality of sensor substrates is inclined towards an inner side of the at least one of the sensor substrates from the first surface towards the second surface with respect to a perpendicular line that is perpendicular to the first surface) as the sensor substrate of Tashiro et al.
	In regard to claim 8 which is dependent on claim 6, the method of Tashiro et al. lacks an explicit description that between the plurality of sensor substrates, the side surface of at least one of the plurality of sensor substrates is inclined towards an inner side of the at least one of the sensor substrates from the first surface towards the second surface with respect to a perpendicular line that is perpendicular to the first surface.  However, sensor substrates are well known in the art (e.g., see “… an angled sidewall arrangement 100 for the sensor tile 40 is provided as illustrated in FIG. 13 through 15 … as can be seen in FIG. 15, a tiled detector or detector module (e.g. the module 70 shown in FIG. 3) may be formed with gaps 104, which are wedge shaped gaps, provided between the sensor tiles 40 …” in paragraphs  et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional sensor substrate (e.g., comprising angled sidewalls) for the sensor substrate of Tashiro et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional sensor substrate (e.g., wherein between the plurality of sensor substrates, the side surface of at least one of the plurality of sensor substrates is inclined towards an inner side of the at least one of the sensor substrates from the first surface towards the second surface with respect to a perpendicular line that is perpendicular to the first surface) as the sensor substrate of Tashiro et al.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. in view of Safavi-Naeini et al. as applied to claim(s) 6 above, and further in view of Okada et al. (US 2003/0062481).
	In regard to claim 10 which is dependent on claim 6, while Tashiro et al. also disclose (paragraph 54) that “… scintillator 107 laminated on the flexible substrates 104 …”, the method of Tashiro et al. lacks an explicit description that the laminating step comprises pressing a region corresponding to a region between the plurality of sensor substrates from the side opposite to the plurality of sensor substrates by using a roller.  However, e.g., see “… FIG. 2 is a cross-sectional view showing a state where the scintillator panel 130 of FIG. 1 is being bonded to the sensor panel 110. Referring to FIG. 2, the adhesive 121 is applied between the scintillator panel 130 and the sensor panel 110, and a roller 131 that is pressed against the scintillator 130 from above is rotated in the state where the two panels are arranged opposing each other, thereby bonding them together …” in paragraph 34 of Okada et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional lamination (e.g., comprising “a roller 131 that is pressed against the scintillator 130”) for the unspecified lamination of Tashiro et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional lamination (e.g., comprising pressing with a roller from the side opposite to the plurality of sensor substrates) as the unspecified lamination of Tashiro et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Defined as “to roll or compress into a thin plate” by Merriam Webster’s Collegiate Dictionary 10th Edition